DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “…processing unit that is configured to perform…” in Claim 4 and “…caching unit…configured to cache…” in Claim 7.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim(s) 2, 4, 7, 13, 23, and 27-28 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The term "intermediate data" in Claim 2 is a relative term which renders the claim indefinite.  The term "intermediate data" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear as to what the data is intermediate to.

Claim 2 refers to the capacity of the first and second computational models in Lines 5-6.  However, Applicant’s disclosure indicates that “capacity” refers to the .

The term "large capacity" in Claim 2 is a relative term which renders the claim indefinite.  The term "large capacity" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear as to what size a model memory must be to be considered large capacity.  Furthermore, Applicant’s disclosure explicitly leaves the term undefined (See Paragraph 98).

The term "low capacity" in Claim 2 is a relative term which renders the claim indefinite.  The term "low capacity" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear as to what size a model memory must be to be considered low capacity.  Furthermore, Applicant’s disclosure explicitly leaves the term undefined (See Paragraph 98).

Claim 4 recites the limitation “basic processing circuit” in Line 2.  It is unclear as to what a basic processing circuit is, as the disclosure does not define the term.

Claim 4 recites the limitation “branch processing circuit” in Line 3.  It is unclear as to what a branch processing circuit is, as the disclosure does not define the term.

Claim 7 recites the limitation "the signal transmission between the processor control device and a sensor" in Lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.

Claim 13 recites the limitation “some units” in Line 3.  It is unclear as to what  units are referred to by this.

Claim 23 recites the limitation "the sensor data of a current time" in Line 4.  There is insufficient antecedent basis for this limitation in the claim.

Claim 23 recites the limitation "the sensor data of a previous time" in Line 4.  There is insufficient antecedent basis for this limitation in the claim.

Claim 27 refers to the capacity of the first and second computational models in Lines 3-4.  However, Applicant’s disclosure indicates that “capacity” refers to the amount of data that a memory can hold (See Paragraph 99).  It is unclear as to how the computational models can store data, as they do not appear to be memory devices.

Claim 28 recites the limitation “if the first intermediate result is not greater than the second threshold, performing the step of obtaining sensor data” in Lines 2-3.  It is unclear as to how the obtaining of sensor data can be performed based on the first intermediate result, as the first intermediate result is generated based on the obtained sensor data in Claim 27, from which Claim 28 depends.

Dependent claims inherit the indefiniteness of their parent calms and are rejected under the same reasoning.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 10-11, 13-14, 19-21, and 29-30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Publication Number 2016/0026231 to Ignowski et al. (“Ignowski”).  It is noted that CN 107368174 A, cited in the Written Opinion of the ISA and submitted by Applicant, claims priority to Ignowski.

In reference to Claim 1, Ignowski discloses a processor control device (See Figure 1 Number 138 and Figure 5 Number 455) for controlling a processor (See Figure 1 Number 120a-120n and Figure 5 Number 410a-410n), comprising a computational circuit (See Figure 4 Number 390) and a memory (See Figure 4 Numbers 360, 370, and 380Ø-380n), wherein the computational circuit is connected to the memory (See Figure 4), the computational circuit is configured to output a control signal according to obtained sensor data, and the control signal is for controlling a power consumption of 

In reference to Claim 10, Ignowski discloses the limitations as applied to Claim 1 above.  Ignowski further discloses that the control signal is an on/off signal for turning on or turning off the processor (See Paragraphs 28, 40, 53, and 56 [C6 state removes power from the processor, thus turning it off]).

In reference to Claim 11, Ignowski discloses the limitations as applied to Claim 10 above.  Ignowski further discloses that the processor control device includes a power controller that is connected to the computational circuit (See Figure 5 Number 455), wherein the power controller is configured to turn on or turn off the processor according to the on/off signal generated by the computational circuit (See Paragraphs 28, 40, 53, and 56 [C6 state removes power from the processor, thus turning it off]).

In reference to Claim 13, Ignowski discloses the limitations as applied to Claim 1 above.  Ignowski further discloses that the control signal is a power saving signal which includes at least one of a frequency reduction signal, a voltage reduction signal, and a shutdown signal for some units (See Paragraphs 23, 28, 30 and 56).

In reference to Claim 14, Ignowski discloses the limitations as applied to Claim 1 above.  Ignowski further discloses a chip comprising the processor control device (See Paragraphs 17, 63, and 80).

In reference to Claim 19, Ignowski discloses a processor control method for controlling a processor (See Figure 1 Number 120a-120n and Figure 5 Number 410a-410n) comprising: obtaining sensor data (See Paragraph 52); and determining whether the sensor data match preset key information (See Figure 4 Number 364a and Paragraphs 32, 48-49, 53, and 56); if the sensor data match the preset key information, outputting a control instruction, wherein the control instruction is for controlling a power consumption of the processor (See Paragraphs 51, 53, and 56).

In reference to Claim 20, Ignowski discloses the limitations as applied to Claim 19 above.  Ignowski further discloses that, if the sensor data do not match the preset key information, the method further includes: continuing to perform the step of obtaining sensor data (See Paragraphs 49, 51, 53, and 56).

In reference to Claim 21, Ignowski discloses the limitations as applied to Claim 19 above.  Ignowski further discloses, prior to the determining whether the sensor data match the preset key information, the method further includes: determining whether the sensor data satisfy a preset condition (See Figure 4 Number 365 and Paragraph 54), and if the sensor data satisfy the preset condition, continuing the step of determining whether the sensor data match the preset key information, if the sensor data do not satisfy the preset condition, continuing to perform the step of obtaining sensor data (See Paragraphs 49, 51, 53, and 56).

In reference to Claim 29, Ignowski discloses the limitations as applied to Claim 19 above.  Ignowski further discloses that the control method includes a turning on instruction for turning on the processor (See Paragraphs 28, 40, 53, and 56 [C6 state removes power from the processor, thus turning it off]).

In reference to Claim 30, Ignowski discloses the limitations as applied to Claim 19 above.  Ignowski further discloses that the control instruction includes a power saving instruction which includes at least one of a frequency reduction instruction, a voltage reduction instruction, and a shutdown instruction for some units (See Paragraphs 23, 28, 30 and 56).

Claim(s) 1, 10-14, 18-20, and 29-30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Publication Number 2017/0257079 to Jain et al. (“Jain”).  

In reference to Claim 1, Jain discloses a processor control device (See Figure 1) for controlling a processor (See Figure 1 Numbers 132-2 – 132-4 and Paragraph 25), comprising a computational circuit (See Figure 1 Number 136) and a memory (See Figure 1 Number 190), wherein the computational circuit is connected to the memory (See Figure 1), the computational circuit is configured to output a control signal according to obtained sensor data, and the control signal is for controlling a power consumption of the processor in accordance with the obtained sensor data (See Paragraphs 28 and 38-44).

In reference to Claim 10, Jain discloses the limitations as applied to Claim 1 above.  Jain further discloses that the control signal is an on/off signal for turning on or turning off the processor (See Paragraphs 33, 44, 68, and 71).

In reference to Claim 11, Jain discloses the limitations as applied to Claim 10 above.  Jain further discloses that the processor control device includes a power controller that is connected to the computational circuit (See Figure 1 Numbers 138-1 – 138-4, Figure 2 Number 138, and Figure 5 Number 528), wherein the power controller is configured to turn on or turn off the processor according to the on/off signal generated by the computational circuit (See Paragraphs 33, 44, 68, and 71).

In reference to Claim 12, Jain discloses the limitations as applied to Claim 11 above.  Jain further discloses that the power controller includes an on/off controller (See Figure 5 Number 528) and a power interface (See Figure 1 Numbers 138-1 – 138-4 and Figure 2 Number 138), wherein the on/off controller is connected between the computational circuit and the power interface in series (See Figures 1 and 2).

In reference to Claim 13, Jain discloses the limitations as applied to Claim 1 above.  Jain further discloses that the control signal is a power saving signal which includes at least one of a frequency reduction signal, a voltage reduction signal, and a shutdown signal for some units (See Paragraphs 33, 44, 68, and 71).

In reference to Claim 14, Jain discloses the limitations as applied to Claim 1 above.  Jain further discloses a chip comprising the processor control device (See Paragraphs 4 and 17).

In reference to Claim 18, Jain discloses the limitations as applied to Claim 1 above.  Jain further discloses electronic equipment comprising a sensor (See Figure 1 Numbers 134-1 – 134-4), a processor (See Figure 1 Numbers 132-2 – 132-4 and Paragraph 25), and the processor control device, wherein the processor control device is connected to the processor (See Figures 1 and 2), and the sensor is connected to the processor and/or the processor control device (See Figure 1), wherein the power consumption per unit time of the processor control device is less than the power consumption per unit time of the processor. (See Paragraph 28 [if reducing power consumption of the processor while raising power consumption of the processor control device results in an overall reduction in power consumption, then the processor control device must me consuming less power than the processor]).

In reference to Claim 19, Jain discloses a processor control method for controlling a processor (See Figure 1 Numbers 132-2 – 132-4 and Paragraph 25) comprising: obtaining sensor data (See Figure 1 Numbers 134-1 – 134-4 and Paragraph 28); and determining whether the sensor data match preset key information (See Paragraphs 28, 31, and 38-44); if the sensor data match the preset key information, outputting a control instruction, wherein the control instruction is for controlling a power consumption of the processor (See Paragraphs 28, 31, and 38-44).

In reference to Claim 20, Jain discloses the limitations as applied to Claim 19 above.  Jain further discloses that, if the sensor data do not match the preset key information, the method further includes: continuing to perform the step of obtaining sensor data (See Paragraphs 28, 31, and 38-44).

In reference to Claim 29, Jain discloses the limitations as applied to Claim 19 above.  Jain further discloses that the control method includes a turning on instruction for turning on the processor (See Paragraphs 33, 44, 68, and 71).

In reference to Claim 30, Jain discloses the limitations as applied to Claim 19 above.  Jain further discloses that, the control instruction includes a power saving instruction which includes at least one of a frequency reduction instruction, a voltage reduction instruction, and a shutdown instruction for some units (See Paragraphs 33, 44, 68, and 71).

Claim Rejections - 35 USC § 103

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ignowski as applied to Claim 1 above, and further in view of US Patent Application Publication Number 2018/0096243 to Patil et al. (“Patil”) and US Patent Application Publication Number 2018/0288440 to Chao (“Chao”).

In reference to Claim 2, Ignowski discloses the limitations as applied to Claim 1 above.  Ignowski further discloses that the memory includes a volatile memory and a nonvolatile memory, wherein the volatile memory is configured to cache intermediate data (See Paragraph 75).  Ignowski does not explicitly disclosed that the nonvolatile memory is configured to store a computational model, wherein the computational model includes a first computational model and a second computational model, wherein the capacity of the first computational model is less than the capacity of the second computational model, and wherein the nonvolatile memory includes a large capacity model memory and a low capacity model memory, wherein the large capacity model memory is configured to store the second computational model, the low capacity model memory is configured to store the first computational model, and the memory capacity of the large capacity model memory is larger than the memory capacity of the low capacity model memory.  Patil discloses performing computations on sensor data from temperature sensors based on a preset computational model stored in memory (See Paragraphs 16-20, 32, and 46).  Chao discloses a computational model that includes a first computational model and a second computational model, wherein the capacity of the first computational model is less than the capacity of the second computational model, and wherein a nonvolatile memory includes a large capacity model memory and a low capacity model memory, wherein the large capacity model memory is configured to store the second computational model, the low capacity model memory is configured to store the first computational model, and the memory capacity of the large capacity model memory is larger than the memory capacity of the low capacity model memory (See Paragraphs 52 and 53).
.

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ignowski as applied to Claims 1 above, and further in view of knowledge commonly known in the art.

In reference to Claim 7, Ignowski discloses the limitations as applied to Claim 1 above.  Ignowski further discloses that the processor control device includes a sensor control unit, wherein the sensor control unit is connected to the computational circuit and is configured to control the signal transmission between the processor control device and a sensor, wherein the sensor control unit includes a controller, wherein the controller is configured to control the sensor (See Paragraph 94), wherein the sensor control unit further includes a configuration memory that is connected to the controller, 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to construct the device of Ignowski using a well-known cache memory unit to cache the sensor data for use by the controller, resulting in the invention of Claim 7, in order to yield the predictable result of temporarily storing the data so that it can be accessed at a later time without requiring it to be immediately used.

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ignowski as applied to Claim 1 above.

In reference to Claim 18, Ignowski discloses the limitations as applied to Claim 1 above.  Ignowski further discloses electronic equipment comprising a sensor (See Paragraph 52), a processor (See Figure 1 Number 120a-120n and Figure 5 Number 410a-410n), and the processor control device (See Figure 1 Number 138 and Figure 5 Number 455), wherein the processor control device is connected to the processor, and the sensor is connected to the processor and/or the processor control device (See Figures 1 and 5 and Paragraph 52).  Ignowski does not explicitly disclose that the power consumption per unit time of the processor control device is less than the power 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to construct the device of Ignowski with the power control device having lower power consumption than the processor, resulting in the invention of Claim 18, because there are a finite number of relationships between the power consumption of the power control device and the processor, and it would have been obvious to try constructing the device of Ignowski with the power control device having lower power consumption than the processor because one of ordinary skill in the art pursue the known options within their technical grasp in an attempt to provide an improved construction of the device of Ignowski.

Claim(s) 23, 25, and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ignowski as applied to Claims 19 and 21 above, and further in view of Patil.

In reference to Claim 23, Ignowski discloses the limitations as applied to Claim 21 above.  Ignowski further discloses that the determining whether the sensor data satisfy the preset condition includes: collecting the sensor data at every preset time 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to construct the device of Ignowski using the preset computational model to process the sensor data of Patil, resulting in the invention of Claim 23, because the simple substitution of the preset computational model for processing temperature sensor data of Patil as the means to process the temperature sensor data of Ignowski would have yielded the predictable result of quickly and accurately determining faults or anomalies based on the temperature using a system which is easier to train (See Paragraphs 1, 4, and 18), thus improving the throttling of the processor based on the temperature.

In reference to Claim 25, Ignowski discloses the limitations as applied to Claim 19 above.  Ignowski further discloses that determining whether the sensor data match the preset key information includes: according to the sensor data, performing a computation to obtain an output result, if the output result is greater than a preset first threshold, determining that the sensor data match the preset key information, and if the output result is less than or equal to the preset first threshold, determining that the sensor data do not match the preset key information (See Paragraphs 32, 48-49, 53, and 56).  However, Ignowski does not explicitly disclose performing the computation based on a preset computational model.  Patil discloses performing computations on sensor data from temperature sensors based on a preset computational model (See Paragraphs 16-20, 32, and 46).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to construct the device of Ignowski using the preset computational model to process the sensor data of Patil, resulting in the invention of Claim 25, because the simple substitution of the preset computational model for processing temperature sensor data of Patil as the means to process the temperature sensor data of Ignowski would have yielded the predictable result of quickly and accurately determining faults or anomalies based on the temperature using a system which is easier to train (See Paragraphs 1, 4, and 18), thus improving the throttling of the processor based on the temperature.

In reference to Claim 26, Ignowski and Patil disclose the limitations as applied to Claim 25 above.  Patil further discloses that the computational model is obtained through convolutional neural network training (See Paragraphs 4 and 16-18).

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 13 May 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

The information disclosure statement (IDS) submitted on 22 November 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

The information disclosure statement (IDS) submitted on 20 November 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Conclusion

The art made of record on the attached PTO-892 and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS J CLEARY whose telephone number is (571)272-3624.  The examiner can normally be reached on Monday-Friday 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on 571-272-3642.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/THOMAS J. CLEARY/Primary Examiner, Art Unit 2185